Case 20-12199-pmm       Doc 26    Filed 06/29/20 Entered 06/29/20 08:56:42          Desc Main
                                 Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Christopher L. Gehman                           CHAPTER 13
                           Debtor(s)
                                                       BKY. NO. 20-12199 PMM


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of U.S. Bank National Association, not in its
 individual capacity, but solely As Trustee for the NRZ Pass-Through Trust XIV and index
 same on the master mailing list.


                                                     Respectfully submitted,
                                                 /s/ Rebecca A. Solarz Esquire
                                                 Rebecca A Solarz, Esquire
                                                 Kevin G. McDonald, Esquire
                                                 KML Law Group, P.C.
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106-1532
                                                 (215) 627-1322
